NOTE: This order is n011precedential.
United States Court of AppeaIs
for the FederaI Circuit
NATIONAL ORGANIZATION OF VETERANS’
ADVOCATES, INC., -
Petiti0ner,
V.
SECRETARY OF VETERANS AFFAIRS,
Resp0ndent.
PARALYZED VETERANS OF AMERICA, _
Petiti0n,er,
V.
SECRETA.RY OF VETERANS AFFAIRS,
Respondent.
VETERANS OF MODERN WARFARE
and NATIONAL VETERANS LEGAL SERVICES
PROGRAM,
Petiti0ners,
v.
SECRETARY OF VETERANS AFFAIRS,
Respondent.
WOUNDED WARRIOR PROJECT
and VIETNAM VETERANS OF AMERICA,
Petitioners,

- ,
NATIONAL ORG OF VETERANS ADV v. VA 2
V.
SECRETARY OF VETERANS AFFAIRS,
Respondent.
2010-7l36, -7139, -7142, 2011-7041
On petition for review pursuant to 38 U.S.C. Section
502. _
ON MOTION
ORDER
Upon consideration of the motion to withdraw Doug-
las J. Rosinski as counsel of record and to substitute
David H. Tennant as principal counsel for National Or-
ganization of Veterans’ Advocates, Inc.,
IT ls ORDERED THAT:
The motion is granted David H. Tennant should
promptly file an entry of appearance as principal counsel
F0R THE CoUsT
MAR 1 7 2011 /5/Jan H0rba1y
Date J an Horbaly
Clerk
ss
U.S. COURT FM
ms
MAR 1 72011
1AuHnnsALv
am

3
cc.
S
NATIONAL ORG OF VETERANS ADV V. VA
Douglas J. Rosinski, Esq.
David H. Tennant, Esq.
Barton F. Stichman, Esq.
l\/lichael P. Horan, Esq.
Sc0tt D. Austin, Esq.
Jeffrey Selbin, Esq.